DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 13-15, 17-32 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to classifying HTTP and HTTPS transactions.

		Ho et al (US 20140310392 A1) discloses to determine web page retrieval time/response time to measure the quality of experience (QoE) of the users. In this regard, the HTTP transactions are classified as primary sub-transactions and secondary sub-transactions. When a primary sub-transaction is detected, a timestamp of the primary sub-transaction is stored in a timing database and subsequently, upon completion of the web page retrieval, a web transaction complete signal is received and a timestamp of the arrival of the web transaction complete signal is stored. Then a net response time is determined based on the timestamp of the primary sub-transaction and the timestamp of web transaction complete signal (Fig. 12, Par 0061-0064Par 0072, Par 0089-0092).
		Ho does not disclose, “contents of the page cache comprise entries keyed by a network identifier and browser ID associated with the HTTP request/HTTPS request, and wherein the browser ID is a 48-bit hash of the browser IP address together with the browser User-Agent field”.

		Jun does not disclose, “contents of the page cache comprise entries keyed by a network identifier and browser ID associated with the HTTP request/HTTPS request, and wherein the browser ID is a 48-bit hash of the browser IP address together with the browser User-Agent field”.
The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473